 Case 2:20-cv-10655-GAD-CI ECF No. 17, PageID.859 Filed 12/01/20 Page 1 of 4




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


 ALBERTO CHAPA-GONZALEZ,                          Case No.: 20-10655
                  Plaintiff,
                                                  Gershwin A. Drain
 v.                                               United States District Judge

 COMMISSIONER OF SOCIAL                           Curtis Ivy, Jr.
 SECURITY,                                        United States Magistrate Judge
                     Defendant.
 ____________________________/

      ORDER GRANTING IN PART PLAINTIFF’S THIRD MOTION TO
                      EXTEND (ECF No. 16)

I.     BACKGROUND

       Plaintiff Alberto Chapa-Gonzalez initiated this case on March 10, 2020

challenging the final decision of the Commissioner of the Social Security

Administration to deny disability benefits. (ECF No. 1). After the Commissioner

filed an answer to the complaint and the certified administrative record, Chapa-

Gonzalez was ordered to file his motion for summary judgment by September 14,

2020. (ECF No. 12). On September 16, 2020, Plaintiff filed a motion seeking an

extension of forty (40) days to file a motion for summary judgment. (ECF No. 12).

In her brief, Plaintiff’s counsel cited to issues concerning her “tickler” and

problems associated with her staff working remotely. (Id. at PageID.841). The

motion was subsequently granted. (ECF No. 13). As a result, Plaintiff’s motion
 Case 2:20-cv-10655-GAD-CI ECF No. 17, PageID.860 Filed 12/01/20 Page 2 of 4




was due by October 26, 2020. On October 28, 2020, Plaintiff filed a second

motion to extend the filing date of his motion for summary judgment an additional

thirty (30) days. (ECF No. 14). Among other reasons, Plaintiff’s counsel again

references issues concerning her “tickler,” problems associated with her staff

working remotely, and obligations in other cases. (Id. at PageID.846). That

motion was granted. (ECF No. 15). As a result, Plaintiff’s motion was due by

November 30, 2020. Plaintiff was warned that any future motion to extend would

“not be granted absent extraordinary circumstances.” (Id. at PageID.854).

      On December 1, 2020, Plaintiff filed a third motion to extend the time to file

his motion for summary judgment by seven days. (ECF No. 16). Plaintiff’s

counsel referenced family obligations and her work on cases for other clients as the

reasons for the motion to extend. (Id. at PageID.856-57).

II.   DISCUSSION

      Because the motion to extend was filed after the deadline for Plaintiff’s

motion for summary judgment, Federal Rule of Civil Procedure 6(b)(1)(B)’s

excusable neglect standard controls. The law regarding such motions to extend

was thoroughly discussed in the Court’s prior order granting the second motion to

extend (ECF No. 15), and will not be repeated here.

      The Court is troubled by the reasons given for this third motion to extend—

family obligations and work for other clients. As this Court stated previously,

                                            2
 Case 2:20-cv-10655-GAD-CI ECF No. 17, PageID.861 Filed 12/01/20 Page 3 of 4




“That Plaintiff’s counsel was preparing for other matters should not constitute

excusable neglect for entirely failing to respond to court deadlines in other cases.

By definition, lawyers make court appearances and represent multiple clients.”

(ECF No. 15, PageID.852).

      Plaintiff’s counsel indicated she would have timely filed the motion had she

not had to help care for her grandchildren in the week prior to the November 30th

deadline. (ECF No. 16, PageID.856). Recognizing excusable neglect is an “elastic

concept” that “is not limited strictly to omissions caused by circumstances beyond

the control of the movant[,]” Pioneer, 507 U.S. at 392, I will GRANT IN PART

the motion to extend based on the unexpected family obligations.

      Plaintiff will have until 5pm on Friday, December 4, 2020, to file the

motion for summary judgment. Plaintiff is warned that failure to timely file the

motion for summary judgment may result in sanctions, including a

recommendation that the matter be dismissed.

      IT IS SO ORDERED.

      The parties to this action may object to and seek review of this Order, but

are required to file any objections within 14 days of service as provided for in

Federal Rule of Civil Procedure 72(a) and Local Rule 72.1(d). A party may not

assign as error any defect in this Order to which timely objection was not made.

Fed.R.Civ.P. 72(a). Any objections are required to specify the part of the Order to

                                              3
 Case 2:20-cv-10655-GAD-CI ECF No. 17, PageID.862 Filed 12/01/20 Page 4 of 4




which the party objects and state the basis of the objection. When an objection is

filed to a magistrate judge’s ruling on a non-dispositive motion, the ruling remains

in full force and effect unless and until it is stayed by the magistrate judge or a

district judge. E.D. Mich. Local Rule 72.2.



Date: December 1, 2020                      s/Curtis Ivy, Jr.
                                            Curtis Ivy, Jr.
                                            United States Magistrate Judge




                                              4
